DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 2/15/2019. The information disclosure statement(s) have/has been considered by the examiner.
Drawings
The drawings are objected to because all text and a plurality of numbers in FIGS. 1-6, and 8-14, do not comply with 37 CFR 1.84(p)(3) drawing standards. The numbers, and letters must measure at least .32 cm. (1/8 inch) in height..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 112
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
previous determining a rate of rotation for the second satellite.
The dependent claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of claim 5.
The claim(s) has/have been interpreted as best understood by the Examiner
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 2, 8-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RUNRAN et al., CN 108680198A, herein further known as Runran.
Regarding claim 1, Runran discloses a satellite (paragraph 41-42, target relative pose measurement and estimation technology has been widely used in the fields of rendezvous and docking, robotic capture and satellite navigation, Figure 3 is a distribution diagram of the 10N thruster plume impact pressure widely used on the satellite, see also at least FIG 2) , comprising: a propulsion subsystem (paragraph 4, implementing on-orbit non-cooperative targets in orbit capture requires capture control parameters (i.e. propulsion subsystem) to ensure the capture process stability); one or more sensors (paragraph 39, reconstruction device consists of stereo vision, laser and texture sensors); a fluid release output (paragraph 7, the plume field (i.e. fluid) is generated by the thruster (i.e. fluid release output); and a satellite controller connected to the propulsion subsystem, the one or more sensors and the fluid release output, the satellite controller configured to position and align the satellite relative to a second satellite by use of the propulsion subsystem (paragraph 28, computer readable storage medium storing a computer program that, when executed (by computer), implements the steps of the method described above), to apply a plume of fluid from the fluid release output to a surface of the second satellite, and to determine from one or more of the sensors an attitude of the second satellite in response to applying the plume of fluid (paragraphs 7-13, the method identifies the inertial parameter of a relative navigation target based on the plume disturbance using steps: (1) three-dimensional reconstruction of the geometric shape of non-cooperative targets (i.e. second satellite), (2) Performing relative pose measurement (i.e. relative attitude before fluid release) on non-cooperative targets (i.e. second satellite), (3) starting the thruster and applying a plume field .
Regarding claim 10, Runran discloses a method, comprising: positioning a first satellite in proximity to a second satellite (see at least FIG 2, wherein the Capturing Aircraft is representative of satellite (i.e. first satellite) proximal to space non-cooperative target (i.e. second satellite) , AND paragraph 4, non-cooperative targets represented by the failed satellites); aligning a fluid release output (paragraph 7, the plume field (i.e. fluid) is generated by the thruster (i.e. fluid release output) of the first satellite with a surface of the second satellite; directing a plume of fluid from the fluid release output toward the surface of the second satellite; and determining a rate of rotation for the second satellite in response to directing the plume of fluid from the fluid release output toward the surface of the second satellite  (paragraphs 7-13, the method identifies the inertial parameter of a relative navigation target based on the plume disturbance using steps: (1) three-dimensional reconstruction of the geometric shape of non-cooperative targets (i.e. second satellite), (2) Performing relative pose measurement (i.e. relative attitude before fluid release) on non-cooperative targets (i.e. second satellite), (3) starting the thruster and applying a plume field (i.e. fluid release output to a surface of the second satellite), (4) calculate the momentum and moment of the target's received flow, (5) determine the non-cooperative target inertia parameters, AND paragraphs 14-17, according to the motion state of the two aircrafts when the plume field is applied, the momentum and moment of the target are calculated (i.e. attitude of the second satellite).
Regarding claim 2, Runran discloses all elements of claim 1 above.
 one or more attitude and orbit control thrusters (paragraph 4, on-orbit operations related technologies for collaborative goals are well established (i.e. attitude and orbit control thrusters), wherein the satellite controller is configured to maintain by use of attitude and orbit control thrusters a relative position of the satellite with respect to the second satellite (paragraph 4, implementing on-orbit non-cooperative targets in orbit capture requires capture control parameters (i.e. propulsion subsystem, control thrusters) to ensure the capture process stability, AND paragraph 41, due to the uncertainty of the target, the sensory measurement is required to provide non-cooperation information such as the relative position and attitude of the target to guide the service spacecraft to accurately track and approximate the target (i.e. relative position of the satellite with respect to the second satellite)) while applying the plume of fluid from the fluid release output to the surface of the second satellite (see the same rejection of paragraphs 7-17 disclosed in claim 1 above).
Regarding claim 8, and 13 Runran discloses all elements of claim 1 and 10 above.
Runran discloses further an apparatus wherein the fluid release output is a thruster (paragraph 7, the plume field (i.e. fluid) is generated by the thruster).
Regarding claim 9, Runran discloses all elements of claim 1 above.
Runran discloses further an apparatus wherein the one or more sensors include a light detection and ranging (LiDAR) sensor (paragraph 14, three-dimensional reconstruction in the step (1) is combined by one or more of a stereo vision method, an active distance acquisition method, and a lidar scanning method).
Regarding claim 11, Runran discloses all elements of claim 10 above.
maintaining an alignment of the fluid release output relative to the second satellite (paragraph 4, implementing on-orbit non-cooperative targets in orbit capture requires capture control parameters (i.e. maintaining an alignment of the fluid release output) to ensure the capture process stability, AND paragraph 41, due to the uncertainty of the target, the sensory measurement is required to provide non-cooperation information such as the relative position and attitude of the target to guide the service spacecraft to accurately track and approximate the target (i.e. relative position of the satellite with respect to the second satellite)) while directing the plume of fluid from the fluid release output (see the same rejection of paragraphs 7-17 disclosed in claim 1 above).
Regarding claim 12, Runran discloses all elements of claim 11 above.
Runran discloses further a method wherein the first satellite comprises one or more attitude and orbit control thrusters whereby the first satellite maintains the alignment of the fluid release output relative to the second satellite (paragraph 4, implementing on-orbit non-cooperative targets in orbit capture requires capture control parameters (i.e. propulsion subsystem, one or more attitude and orbit control thrusters) to ensure the capture process stability, AND paragraph 41, due to the uncertainty of the target, the sensory measurement is required to provide non-cooperation information such as the relative position and attitude of the target to guide the service spacecraft to accurately track and approximate the target (i.e. first satellite maintains the alignment of the fluid release output relative to the second satellite)).
Regarding claim 17, Runran discloses all elements of claim 10 above.
Runran discloses further a method comprising: in response to determining that the rate of rotation for the second satellite is sufficiently abated (paragraph 4, the identification of the dynamic characteristics of non-cooperative targets before capture is the key (i.e. rotation is , performing by the first satellite of a service operation on the second satellite (paragraph 4, implementing on-orbit services).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Runran in view of POULOS et al., US 20110121139, herein further known as Poulos.
Regarding claim 3, Runran discloses all elements of claim 1 above.
However, Runran does not explicitly disclose an apparatus further comprising: one or more communication antennae, wherein the satellite controller is configured to receive a location for the second satellite through the one or more communication antennae and navigate the satellite to the location by use of the propulsion subsystem.
Poulos teaches an apparatus further comprising: one or more communication antennae, wherein the satellite controller is configured to receive a location for the second satellite through the one or more communication antennae (paragraph 104, the means for communication comprises at least one antenna for receiving communications and transmitting  and navigate the satellite to the location by use of the propulsion subsystem (paragraph 118, data from the radar tracking system is computer analyzed to determine the location of the space debris as part of developing
and executing the stabilization plan (i.e. navigate the satellite to the location)(wherein executing the stabilization plan must include the ego satellite navigating to the location of the second satellite that is tracked)).
Therefore, from the teaching of Poulos it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include a controller configured to receive a location for the second satellite through the one or more communication antennae and navigate the satellite to the location by use of the propulsion subsystem so unstable space debris can be acted upon enabling safe operation of spacecraft in Earth Orbit. 
Regarding claim 4, Runran discloses all elements of claim 1 above.
However, Runran does not explicitly disclose an apparatus further comprising: one or more robotic arms configured to perform a servicing operation on the second satellite.  
Poulos teaches an apparatus further comprising: one or more robotic arms configured to perform a servicing operation on the second satellite (paragraph 107, satellite further comprises a de-orbit module which is attached to the unstable space debris (i.e. servicing operation) via use of a robotic arm).	
Therefore, from the teaching of Poulos it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include one or more robotic arms configured to perform a servicing operation on the second satellite so unstable space debris can be acted upon enabling safe operation of spacecraft in Earth Orbit.
  Regarding claim 7, and 18, Runran discloses all elements of claim 1 and 10 above.
However, Runran does not explicitly disclose an apparatus and method wherein the fluid release output is configured to apply the plume of fluid as a sequence of pulses.
Poulos teaches an apparatus and method wherein the fluid release output is configured to apply the plume of fluid as a sequence of pulses (paragraph 6, the satellite further comprises a means for calculating the strength of the pulse of the gas plume, and the number, duration, and timing of the pulses of the gas plumes to be applied to the unstable space debris).
Therefore, from the teaching of Poulos it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include fluid release output is configured to apply the plume of fluid as a sequence of pulses so unstable space debris can be acted upon enabling safe operation of spacecraft in Earth Orbit.
Claims 5, 6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Runran in view of MANSOUR et al., US 20160046395, herein further known as Mansour.
Regarding claim 5, 14, and 16, Runran discloses all elements of claim 1 and 10 above including, applying the plume of fluid to the surface of the second satellite in response to an attitude of the second satellite, (paragraphs 7-13, the method identifies the inertial parameter of a relative navigation target based on the plume disturbance using steps: (1) three-dimensional reconstruction of the geometric shape of non-cooperative targets (i.e. second satellite), (2) Performing relative pose measurement (i.e. relative attitude before fluid release) on non-cooperative targets (i.e. second satellite), (3) starting the thruster and applying a plume field (i.e. fluid release output to a surface), (4) calculate the momentum and moment of the target's received flow, (5) determine the non-cooperative target inertia parameters, AND paragraphs 14-
However, Runran does not explicitly discloses further an apparatus and method wherein the satellite controller is configured to monitor the attitude of the second satellite and to apply the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate greater than a first level.
Mansour teaches an apparatus and method wherein the satellite controller is configured to monitor the attitude of the second satellite and to apply the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate greater than a first level (paragraph 64-65, the maximum/minimum thresholds used in the disclosed method 100 may be set at 50 Nms and 20 Nms, respectably, based on the expected yaw momentum accumulation, the second discrete power level of the second arcjet thruster 26b may be greater when the directional component of momentum about the first axis of momentum  (i.e. attitude of the second satellite) is greater than the maximum momentum threshold
Therefore, from the teaching of Mansour it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include a controller configured to monitor the attitude of the second satellite and to apply the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate greater than a first level in order to optimize momentum accumulation in the spacecraft caused by station-keeping maneuvers and other environmental torques. 
Regarding claim 6, and 15,  Runran discloses all elements of claim 5nand 10 above including, applying the plume of fluid to the surface of the second satellite in response to an attitude of the second satellite, (paragraphs 7-13, the method identifies the inertial parameter of a 
However, Runran does not explicitly discloses further an apparatus and method wherein the satellite controller is configured to monitor the attitude of the second satellite and to stop applying the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate less than a second level.
Mansour teaches an apparatus and method wherein the satellite controller is configured to monitor the attitude of the second satellite and to stop applying the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate less than a second level (paragraph 64-65, the maximum/minimum thresholds used in the disclosed method 100 may be set at 50 Nms and 20 Nms, and power level of the first arcjet thruster 26a may be equal to the second discrete power level of the second arcjet thruster 26b (i.e. stop applying the plume) when the directional component of momentum about the first axis of momentum generated by the first arcjet thruster 26a and the second arcjet thruster 26b is less than the minimum momentum threshold (i.e. satellite is rotating at a rate less than a second level).
. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Runran in view Poulos and Mansour.
Regarding claim 19, Runran discloses satellite, comprising: a propulsion subsystem (paragraph 4, implementing on-orbit non-cooperative targets in orbit capture requires capture control parameters (i.e. propulsion subsystem, control thrusters) to ensure the capture process stability, AND paragraph 41, due to the uncertainty of the target, the sensory measurement is required to provide non-cooperation information such as the relative position and attitude of the target to guide the service spacecraft to accurately track and approximate the target (i.e. relative position of the satellite with respect to the second satellite)).; a sensor suite  (paragraph 39, reconstruction device consists of stereo vision, laser and texture sensors); configured to perform a servicing operation on a client satellite  (paragraph 4, implementing on-orbit services); and a satellite controller connected to the propulsion subsystem, sensor suite to perform a specified service operation on the client satellite with the servicing equipment (paragraph 28, computer readable storage medium storing a computer program that, when executed (by computer), implements the steps of the method described above), 
However, Runran does not explicitly disclose an apparatus comprising a communication antenna; and a satellite controller connected to the communication antenna the satellite controller configured to receive a location for a client satellite through the communication antenna, locate the satellite in proximity to the client satellite by use of the propulsion subsystem, and servicing suite configured to perform a servicing operation on a client satellite,
the service operation including determining by the sensor suite whether the client satellite is rotating too rapidly to perform the service operation and, in response, performing an operation to mitigate rotation of the client satellite prior to performing the service operation.
Poulos teaches an apparatus further comprising: a communication antenna; and a satellite controller connected to the communication antenna the satellite controller configured to receive a location for a client satellite through the communication antenna (paragraph 104, the means for communication comprises at least one antenna for receiving communications and transmitting communications, AND paragraph 118, the motion of the debris (i.e. second satellite) is analyzed via use of a radar (or other radio frequency) tracking system), locate the satellite in proximity to the client satellite by use of the propulsion subsystem (paragraph 118, data from the radar tracking system is computer analyzed to determine the location of the space debris as part of developing and executing the stabilization plan (i.e. navigate the satellite to the location)(wherein executing the stabilization plan must include the ego satellite navigating to the location of the second satellite that is tracked)), and servicing suite (paragraph 107, satellite further comprises a de-orbit module which is attached to the unstable space debris (i.e. servicing operation) via use of a robotic arm (i.e. servicing suite)) configured to perform a servicing operation on a client satellite).
Therefore, from the teaching of Poulos it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include a controller 
Furthermore, Mansour teaches an apparatus wherein the service operation including determining by the sensor suite whether the client satellite is rotating too rapidly to perform the service operation and, in response, performing an operation to mitigate rotation of the client satellite prior to performing the service operation l (paragraph 64-65, the maximum/minimum thresholds used in the disclosed method 100 may be set at 50 Nms and 20 Nms, respectably, based on the expected yaw momentum accumulation, the second discrete power level of the second arcjet thruster 26b may be greater when the directional component of momentum about the first axis of momentum  (i.e. attitude of the second satellite) is greater than the maximum momentum threshold
Therefore, from the teaching of Mansour it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include a controller configured to monitor the attitude of the second satellite and to apply the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate greater than a first level in order to optimize momentum accumulation in the spacecraft caused by station-keeping maneuvers and other environmental torques..
Regarding claim 20, the combination of Runran, Poulos, and Mansour disclose all elements of claim 19 above.
Runran discloses further an apparatus, wherein the servicing suite includes: a fluid release output, and wherein the operation to mitigate the rotation of the client satellite includes applying a plume of fluid from the fluid release output to a surface of the client satellite, (paragraphs 7-13, the method identifies the inertial parameter of a relative navigation target based on the plume disturbance using steps: (1) three-dimensional reconstruction of the geometric shape of non-cooperative targets (i.e. second satellite), (2) Performing relative pose measurement (i.e. relative attitude before fluid release) on non-cooperative targets (i.e. second satellite), (3) starting the thruster and applying a plume field (i.e. fluid release output to a surface), (4) calculate the momentum and moment of the target's received flow, (5) determine the non-cooperative target inertia parameters, AND paragraphs 14-17, according to the motion state of the two aircrafts when the plume field is applied, the momentum and moment of the target are calculated (i.e. attitude of the second satellite).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669